Citation Nr: 0615046	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a jaw disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a higher initial evaluation for low back 
sprain, evaluated as 10 percent disabling.  

5.  Entitlement to an initial compensable evaluation for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1978.  The veteran also served with the Army National Guard 
from October 1982 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March and May 2002 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The March 2002 rating decision, 
in pertinent part, granted service connection for low back 
sprain with a 10 percent evaluation and for left knee strain 
with a noncompensable evaluation, both evaluations effective 
in May 2000.  The May 2002 rating decision denied service 
connection for a jaw condition, hearing loss, and tinnitus.  

In October 2003 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  In April 2004 the Board remanded 
this case for further development.  

The issues of entitlement to service connection for tinnitus 
and an initial compensable evaluation for a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A current jaw condition has not been shown by competent 
medical evidence to be etiologically related to service.  

2.  The veteran's current level of hearing loss is not a 
disability for VA purposes.  

3.  Prior to May 30, 2003, the veteran's low back disability 
was manifested by pain with full range of motion and mild 
peripheral neuropathy in the lower extremities, with no 
evidence of vertebral fracture, ankylosis, or recurring 
attacks of intervertebral disc syndrome.  

4.  Since May 30, 2003, the veteran's low back disability has 
been manifested by at most severe limitation of motion of the 
lumbar spine and peripheral neuropathy equivalent to mild 
incomplete paralysis of the sciatic nerves without vertebral 
fracture, ankylosis, pronounced intervertebral disc syndrome, 
or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A current jaw condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).    

2.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.385. 

3.  The criteria for an evaluation of 30 percent for a low 
back disability prior to May 30, 2003 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5295, 8520 (2002 & 2005).

4.  The criteria for an evaluation of 50 percent for a low 
back disability have been met, effective May 30, 2003.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.26, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5292, 8520 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

May 2004 and March 2005 VCAA letters informed the veteran of 
what information and evidence was necessary to establish 
service connection and increased evaluations for his claimed 
disabilities.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2004 and 
March 2005 VCAA letters asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  These letters 
informed the veteran where and when to send such information 
and evidence.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The 
September 2005 SSOC readjudicated the claims on appeal by 
considering the claims based on all the evidence of record.  
This readjudication acted to remedy any timing defect in 
regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

In regard to the claim for an increased initial evaluation, 
in Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson.  

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
While veteran's service medical records from his first period 
of service have not been associated with the claims file, the 
RO has made attempts to obtain these records.  The claims 
file includes August 2000 and June 2001 responses from the 
National Personnel Records Center (NPRC) indicating that no 
service medical records for the first period of service had 
been found.  Despite the absence of service medical records 
in this case, the veteran's National Guard records, 
vocational rehabilitation records, and VA outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
August 2001, May 2003, May 2004, and April 2005 to evaluate 
his disabilities.  

In an April 2006 presentation to the Board, the veteran's 
representative argued that the April 2004 remand was not 
complied with because the May 2004 VA examination appears in 
the claims file before the veteran's vocational 
rehabilitation records, thus suggesting that the VA examiner 
did not review these records prior to the examination.  

It is unclear whether the examiner reviewed the vocational 
rehabilitation records but, such review is not required in 
this case as these records only include subjective complaints 
of back pain.  Because the examiner did contemplate the 
veteran's subjective complaints of pain, which are present 
throughout the claims file, the veteran is not prejudiced by 
lack of verification of review of vocational rehabilitation 
records by the VA examiner.  Further, the September 2005 SSOC 
reflects that these records were considered in readjudication 
of the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection 

In light of the absence of service medical records in this 
case, the Board has a heightened duty to assist the veteran, 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the doubt rule.  Cromer v. 
Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 
46 (1996).   

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

Active duty for training is full time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training 
includes duty (other than full time duty) performed by a 
member of the National Guard of any state under 38 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of the law.  38 C.F.R. § 3.6(d)(4).  

IIa.  Jaw Condition

In this case, the first element of the service connection 
claim is satisfied as the April 2005 VA examination included 
a diagnosis of myofascial pain dysfunction of the masseter 
muscle, lateral pterygoid, and digastricus.  "Myofascial 
syndrome is a painful condition of skeletal muscles 
characterized by the presence of one or more discrete 
hyperesthetic areas termed trigger points, located within 
muscles or tendons; when stimulated by pressure, these 
trigger points produce pain in the area of the patient's 
symptoms."  Hoag v. Brown, 4 Vet. App. 209, 212 (1993).  

In regard to the second element, National Guard records 
indicate treatment for pain in the lower jaw in November 
1983.  A provisional diagnosis of ankylosed wisdom teeth was 
given.  Removal of root tips of #32 was conducted in November 
1983.  The veteran's remaining wisdom teeth were surgically 
removed in January 1984.  A service medical record reflects 
that the veteran was on active duty for training on the date 
of this extraction.   

Despite the foregoing, the claim for service connection must 
fail as the weight of the competent medical evidence is 
against the finding of a nexus between a current jaw 
condition and service.  While the veteran himself has made 
the claim of service connection, as a layperson he is not 
competent to express an opinion as to medical causation, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, in his July 2002 notice of disagreement (NOD) the 
veteran reported a continuity of symptomatology of jaw pain 
since he had his wisdom teeth removed while on active duty 
for training.  However, such a report is not sufficient to 
establish a link between the current disability and service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In April 2002 the veteran underwent a VA dental examination.  
He complained of pain in the lower left jaw when it was cold 
outside.  Objective examination revealed generalized severe 
periodontal disease on all remaining teeth.  X-rays confirmed 
periodontal disease.  The diagnosis was severe periodontal 
disease on all remaining teeth, with gingival tissue 
erythemic and edematous generalized.  The examiner noted that 
referred pain was probably the result of severe periodontal 
disease.  There was no specific diagnosis of a jaw 
disability.  

At VA dental examination in April 2005 the veteran again 
complained of intermittent jaw pain on the left side.  X-ray 
revealed an edentulous maxilla and mandible.  Condylar heads 
and eminentia appeared normal and there was adequate joint 
space.  Examination revealed primary areas of pain to be on 
the left, involving the posterior belly of the digastricus 
muscle, masseter muscle, temporalis muscle, and internal 
lateral pterygoid muscle.  The diagnosis was a myofascial 
pain dysfunction, primarily of the masseter muscle, lateral 
pterygoid, and digastricus.  The examiner indicated that 
there were several causes for pain in these muscles and added 
that he did not believe pain was coming from the 
temporomandibular joint.  

The first VA examiner attributed the veteran's pain to 
periodontal disease, while the second provided multiple 
reasons for the pain, including decreased vertical dimension, 
lack of posterior support, lack of replacements of missing 
teeth, clenching the teeth, and external or internal habits.  
Neither VA examiner opined that the current jaw condition was 
related to service.  

The reference to lack of replacements of missing teeth could 
not be a reference to the absent wisdom teeth, since these 
teeth are not ordinarily replaced.

No medical evidence has been submitted that provides a link 
between the veteran's current jaw condition and service.  
While the April 2004 remand requested that the VA examiner 
render an opinion as to whether it is at least as likely as 
not that the current jaw disability is related to the removal 
of wisdom teeth or other incident of service, the April 2005 
VA examiner affirmatively attributed the current condition to 
a number of causes, which did not include removal of wisdom 
teeth or other incident of service.  This affirmative linking 
with other causes substantially complies with the remand 
directive as it implies no link with service.  

Given the foregoing, the Board finds that VA has 
substantially complied with the April 2004 remand directives.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

Based on the foregoing, the Board finds that, in the absence 
of a nexus, the preponderance of the evidence is against the 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in April 
2002.  Standard pure tone audiometric testing revealed 
hearing within normal limits for both the right and left ear.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
25
LEFT
15
20
20
30
30

The veteran's speech recognition using the Maryland CNC Word 
List was 96 percent bilaterally.  The audiologist's diagnosis 
in regard to the right ear was hearing within normal range 
and the left ear was normal hearing to mild loss.  

At VA treatment in September 2003 the veteran reported no 
noticeable change in hearing since April 2002.  Audiologic 
evaluation revealed tympanometric results within normal 
limits and showed no significant changes from the April 2002 
examination.  Word recognition scores were 100 percent in the 
right ear and 96 percent in the left ear.  The diagnosis was 
sensorineural hearing loss.  

At the October 2003 Travel Board hearing the veteran 
testified that he had been experiencing hearing loss since 
the 1984 dental surgery.  

At VA audiological examination in April 2005, standard pure 
tone audiometric testing revealed hearing within normal 
limits for both the right and left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
25
LEFT
5
10
20
30
30

The veteran's speech recognition using the Maryland CNC Word 
List was 98 percent in the right ear and 100 percent in the 
left ear.  The audiologist's diagnosis was mild sensorineural 
hearing loss.  

The criterion of current hearing loss has not been 
established in this case.  The veteran's most recent 
audiological examinations reveal pure tone thresholds and 
speech recognition scores that do not rise to the level of 
hearing loss as required by 38 C.F.R. § 3.385.  At the most 
recent VA examination, the examiner noted that he had 
reviewed the claims file and it revealed a history of 
essentially normal hearing.  Without evidence of a current 
disability, a claim for service connection must be denied.  

In his July 2003 substantive appeal, the veteran stated that 
he believed his hearing loss was directly linked to military 
service.  As a layperson, however, the veteran is not 
competent to express an opinion that he has hearing loss as 
defined by VA.  He is not a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board recognizes that the April 2004 remand directives 
requested that the VA examiner provide an opinion as to 
whether it is at least as likely as not that hearing loss is 
related to the removal of wisdom teeth or other incident of 
service.  The VA examiner in April 2005 opined that hearing 
loss would be less likely to have a relationship to the 
surgical procedure in service as it is well documented that 
hearing loss had been in the normal range for the past 20 
years.  While the VA examiner did not specifically opine 
regarding a link between hearing loss and service, such an 
opinion is not required in the absence of a showing of 
current hearing loss to be linked to service.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the April 2004 remand directives.  See Forcier v. 
Nicholson, 19 Vet. App. 414 (2006) (remand not required for 
compliance with remand instructions where further action 
would be of no benefit).

In the absence of medical evidence of current hearing loss as 
defined by VA, the preponderance of the evidence is against 
the claim for service connection, and the claim must be 
denied.  Since the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Low Back Sprain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Service connection for low back sprain was granted in March 
2002 with a 10 percent evaluation, effective in May 2000.  

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to the September 23, 2002 revisions, Diagnostic Code 
5293 evaluated intervertebral disc syndrome as 0 percent 
disabling when postoperative and cured, 10 percent disabling 
when mild, 20 percent disabling when moderate with recurring 
attacks, 40 percent disabling when severe with recurring 
attacks with intermittent relief, and 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

After September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5243 
(formerly Diagnostic Code 5293) (effective September 23, 
2002).

For purposes of evaluations under 5293 (now 5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. Ratings of 50 or 100 percent are given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran underwent VA examination to evaluate his back in 
August 2001.  He reported low back pain radiating into the 
left hip and down the back of the leg to the ankle.  
Ambulation was within normal limits without any overt 
alteration in gait.  Physical examination revealed no spinal 
tenderness.  Forward flexion was to 90 degrees with right and 
left rotation and lateral bending to full degrees of normal.  
Straight leg raising was negative.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  

On neurological evaluation in August 2001 the veteran had 
normal strength and deep tendon reflexes were brisk but 
nonpathologic throughout.  There was decreased temperature 
sensation in the distal lower extremities to the mid calf, 
bilaterally.  Touch, vibration, and position sense were 
normal.  The impression was no evidence of any radicular 
component, but there was evidence of mild peripheral 
neuropathy.  

In December 2002 the veteran underwent a functional capacity 
evaluation as part of vocational rehabilitation.  The veteran 
reported back pain of 9/10 after the first overhead standing 
task.  He was able to walk on a treadmill for almost 21 
minutes without an increase in baseline lower back pain.  
There was no visible physical restriction of range of motion 
during any physical activity.  The veteran reported mostly 
shoulder pain.  In the March 2003 synthesis of the 
evaluation, the counselor suggested that perhaps the lower 
back sprain presented a greater degree of limitation than 
that represented by the 10 percent evaluation because of the 
reported pain and discomfort.  

The veteran underwent another VA back examination in May 
2003.  He reported low back pain radiating down both legs.  
Forward flexion was to 30 degrees, extension to 20 degrees, 
with lateral bending to 30 degrees bilaterally.  There was 
vague tenderness in the lumbosacral region with positive 
straight leg raising on the left and on the right for 
posterior leg pain.  Sensation was intact from L1 to S2 with 
2+ reflexes at the knees and ankles.  X-rays indicated mild 
degenerative changes without evidence of fracture, 
dislocation, or listhesis.  The diagnosis was chronic low 
back pain, with reported symptoms of radiculopathy 
bilaterally.  

VA outpatient treatment records from February 2000 to October 
2004 include complaints of and treatment for low back pain 
and degenerative disc disease.  A treatment record from 
September 2003 notes complaints of continuous back pain, with 
right greater than left lower extremity pain, described as 
tingling, pins and needles pain.  The veteran had negative 
straight leg raising bilaterally with lower extremity deep 
tendon reflexes 2+ and sensation intact to light touch and 
pinprick.  The veteran's gait revealed weight bearing on the 
right and leaning to the right.  The impression was 
neuropathic lower extremity pain of unclear etiology, 
mechanical low back pain with minor degenerative changes, and 
gait disturbance.  

At the October 2003 Travel Board hearing the veteran reported 
problems lifting, moving, and bending, and stated that his 
pain was worst in the right side of the lower back.  

At VA examination in May 2004 the veteran complained of back 
pain with associated lower extremity pain, radiating 
primarily down his left leg to the ankle.  He denied use of 
assistive devices or any specific lower extremity numbness or 
paresthesias.  On examination there was mild tenderness to 
palpation of the low back.  Forward flexion was to 70 
degrees, extension to 25 degrees, and right and left lateral 
bending and rotation to 45 degrees.  After repetitive range 
of motion testing, the veteran had some cramping and pain, 
but denied significant weakness or fatigability.  Motor 
function was 5/5 and light touch sensation was grossly intact 
distally with negative Babinski sign and 2+ deep tendon 
reflexes.  Straight leg raising was negative bilaterally.  X-
rays revealed moderate degenerative joint disease at L2-3 and 
L4-5.  

The impression was low back pain disability, but that 
objective findings were not consistent with severe or 
moderate low back disability.  There was no objective finding 
of muscle spasm and forward bending was noted to be somewhat 
limited, but not extremely.  The examiner also noted very 
minimal gait disturbance secondary to the back.  The examiner 
did not note any objective neurological abnormalities.  

Analysis - Evaluation Prior to May 30, 2003

The veteran's low back sprain is evaluated as 10 percent 
disabling under Diagnostic Code 5295.  This diagnostic code, 
as in effect prior to the September 26, 2003 revision, 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is for 
application for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

A higher evaluation under this diagnostic code is not 
warranted as there is no medical evidence of muscle spasm on 
extreme forward bending and the veteran had full lateral 
bending in August 2001 and no visible restriction in range of 
motion in December 2002.  Therefore, loss of lateral spine 
motion has not been demonstrated and the veteran's low back 
disability does not warrant an evaluation in excess of 10 
percent under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

In August 2001, the veteran reported being able to walk 1/2 
mile and ascend and descend 3 flights of stairs without 
problems.  In December 2002 he was able to walk on a 
treadmill for almost 21 minutes without any increase in 
baseline pain.  Accordingly, functional impairment has not 
been shown and a higher evaluation on the basis of the DeLuca 
factors is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical evidence does not indicate vertebral fracture or 
ankylosis, or limitation of motion of the lumbar spine prior 
to May 30, 2003 and a higher evaluation under the diagnostic 
codes evaluating these disabilities is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292 
(2002).

While the August 2001 VA examination revealed X-ray evidence 
of degenerative joint disease in the lumbosacral spine, a 
higher evaluation under diagnostic code 5293 prior to or as 
revised September 23, 2002 is not warranted as there is no 
medical evidence of moderate intervertebral disc syndrome 
with recurring attacks or incapacitating episodes requiring 
bedrest prescribed by a physician.  In this regard, the 
veteran reported in August 2001 that he experienced low back 
pain, described as a pressure sensation 75 percent of the 
time, and he denied any recent treatment.  On neurological 
examination there was no evidence of any radicular component 
of the veteran's disability.  Therefore, an evaluation in 
excess of 10 percent under either the old or the new version 
of this diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002 & 2003).  

Effective September 23, 2002, the veteran's low back 
disability may be separately evaluated on the basis of 
orthopedic and neurological impairment.  The Board finds that 
the medical evidence prior to May 30, 2003 demonstrates 
neurological manifestations approximating mild incomplete 
paralysis of the sciatic nerve in the lower extremities and 
separate evaluations are warranted.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Diagnostic Code 8520 evaluates incomplete paralysis of the 
sciatic nerve.  Ratings of 10, 20, 40, and 60 percent are 
provided for incomplete paralysis which is mild, moderate, 
moderately severe, and severe, respectively.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

In August 2001 the veteran reported low back pain radiating 
into the left hip and down the back of the leg.  On 
neurological evaluation the veteran had decreased temperature 
sensation in the distal lower extremities to the mid calf 
bilaterally.  The examiner found evidence of mild peripheral 
neuropathy.  

Thus, the Board finds that mild peripheral neuropathy has 
been demonstrated in each of the lower extremities and a 10 
percent evaluation for each extremity is warranted.  A higher 
evaluation for moderate peripheral neuropathy is not 
warranted as the August 2001 examiner found touch, vibration, 
and position sense to be normal and there was no evidence of 
any radicular component.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Additionally, because the neurological impairment in this 
case clearly affects both lower extremities, the bilateral 
factor is for application.  VA regulation specifically 
mandates that when a partial disability results from disease 
or injury to both arms or both legs, the rating of the 
disabilities of the right and left sides are to be combined 
as usual, and 10 percent of the value is to be added (not 
combined), before proceeding with further combinations.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities, including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  

When the two ratings of 10 percent for neurologic impairment 
are applied to the Combined Ratings Table found at 38 C.F.R. 
§ 4.25, a combined rating of 19 is obtained.  Ten percent of 
this combined rating (i.e., 1.9) is then added to the 19 
combined rating figure, for a total of 20.9.  This figure is 
rounded to 21 percent.  This 21 percent, then, is then 
further combined with the 10 percent evaluation of the 
orthopedic manifestations of the veteran's low back 
disability.  This combination yields an evaluation of 29 
which is rounded to 30 percent.  38 C.F.R. §§ 4.25, 4.26.  

Analysis - Evaluation from May 30, 2003

Diagnostic Code 5292, as in effect prior to the September 26, 
2003 revision, provides evaluations of 10, 20, and 40 percent 
for limitation of motion of the lumbar spine which is slight, 
moderate, and severe, respectively.  VA examination in May 
2003 revealed forward flexion limited to 30 degrees.  This 
was 1/3 of normal forward flexion, and equates to severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is warranted from the date of this VA examination.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The medical evidence from May 30, 2003 does not indicate 
vertebral fracture or ankylosis, and a higher evaluation 
under the diagnostic codes evaluating these disabilities is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2003); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2005).  

An evaluation in excess of 40 percent is available under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome.  However, has been no evidence of muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  No functional factors have 
been found to cause further limitation.  38 C.F.R. § 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2002).  

An evaluation in excess of 40 percent is also not warranted 
under Diagnostic Code 5293 as revised September 23, 2002, as 
there is no objective evidence of any incapacitating episodes 
of intervertebral disc syndrome, let alone incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Accordingly, a higher evaluation under 
this diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

The Board finds that, as the veteran continued to complain of 
pain radiating down both legs since May 30, 2003, and 
described tingling, pins, and needles in September 2003, when 
a diagnosis of neuropathic lower extremity pain was given, 
separate evaluations for mild peripheral neuropathy in the 
lower extremities are also warranted for this period.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Again, the neurological manifestations of the veteran's low 
back disability are no more than mild as sensation was intact 
lower extremities and deep tendon reflexes were 2+ in both 
May and September 2003.  Therefore, the medical evidence does 
not demonstrate moderate peripheral neuropathy in the lower 
extremities and an evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

When the 10 percent evaluations for the neurological 
manifestations of the low back disability are combined with 
the increased evaluation of 40 percent for the orthopedic 
manifestations, the result is a combined evaluation of 50 
percent.  38 C.F.R. §§ 4.25, 4.26.    

A higher evaluation is not warranted under the rating 
criteria as revised September 26, 2003.  The recent medical 
evidence demonstrates forward flexion to 70 degrees with 
combined range of motion of 275 degrees.  Further, the May 
2004 VA examiner noted no objective evidence of muscle spasm 
and indicated that the veteran's gait was only very minimally 
disturbed.  There is thus no objective evidence of guarding 
or abnormal spinal contour in the medical evidence.  An 
evaluation in excess of 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine is not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  

In terms of functional impairment, at the May 2004 VA 
examination the veteran did not experience significant 
weakness or fatigability following repetitive range of motion 
testing.  Thus, a higher evaluation is not warranted on the 
basis of the DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

In terms of neurological impairment, the veteran continued to 
complain of lower extremity pain associated with back pain.  
Although he denied any specific lower extremity numbness or 
paresthesias, resolving all doubt in favor of the veteran, 
the Board finds that the 10 percent evaluations in effect for 
the prior periods are for application in this stage of rating 
the veteran's low back disability as well.  The denial of 
specific lower extremity numbness or paresthesias 
demonstrates that evaluations in excess of 10 percent are not 
warranted as moderate peripheral neuropathy has not been 
demonstrated.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As above, when the 10 percent evaluations for peripheral 
neuropathy in each lower extremity are combined with the 10 
percent evaluation for the orthopedic manifestations of the 
low back disability, the result is a combined rating of 30 
percent.  38 C.F.R. §§ 4.25, 4.26.    

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 30 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's low back disability prior to May 30, 2003 and since 
May 26, 2004 and that the 50 percent evaluation properly 
reflects the highest level of disability for the period 
between those dates.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for his low back disability since service.  He 
has reported that he is currently unemployed, thus, marked 
interference with employment has not been shown and referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  


ORDER

Entitlement to service connection for a jaw disability is 
denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to an initial evaluation of 30 percent for low 
back sprain, to include mild peripheral neuropathy in the 
lower extremities, prior to May 30, 2003, and an initial 
evaluation of 50 percent for low back sprain, to include mild 
peripheral neuropathy in the lower extremities, effective May 
30, 2003, is granted.  


REMAND

At his April 2002 VA examination the veteran reported that 
his service duties included aviation supply in and out of 
flight line areas and diesel mechanic duty, where hearing 
protection was required.  He denied post-service employment 
requiring hearing protection.  At VA examination in April 
2005 the veteran reported working 20 yards behind the flight 
line while on active duty and that hearing protection was 
provided and was not consistently used.  The veteran reported 
that his tinnitus was related to in-service wisdom teeth 
extraction.  

The April 2004 remand asked the VA examiner to opine as to 
whether it is at least as likely as not that tinnitus is 
related to the removal of wisdom teeth or other incident of 
service.  The April 2005 dental examiner stated that, while 
it is reported in the literature that tinnitus can be a sign 
of a temporal mandibular dysfunction, it does not occur that 
often and he specifically opined that the veteran's tinnitus 
was not related to wisdom teeth removal.  The April 2005 
audiological examiner opined that tinnitus could be at least 
as likely as not related to the jaw condition, as it was not 
a very common incident or complaint with wisdom teeth 
extraction, but it is relatively common with people who 
complain of jaw pain and temporal mandibular joint problems.  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The first VA examiner specifically denied a link between the 
veteran's tinnitus and wisdom teeth extraction.  While the 
second VA examiner's opinion presents the possibility that 
tinnitus may be related to wisdom teeth extraction, this 
opinion is insufficient to establish a nexus because the 
opinion refers to tinnitus generally rather than the 
veteran's specific condition and only states that tinnitus 
"could be as likely as not related."  This opinion is 
simply too speculative to grant service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Therefore, a 
nexus between tinnitus and wisdom teeth extraction has not 
been shown.    

In the April 2006 presentation, the veteran's representative 
indicated that the VA examiner should have opined as to 
whether or not current tinnitus is related to reported noise 
exposure in service.  Neither VA examiner provided this 
opinion.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The April 2005 VA examination failed to comply with the 
directives of the Board remand in that the examiner did not 
include the requested opinion.  

The veteran's last left knee examination was in August 2001.  
At his hearing in October 2003 he reported instability in the 
left knee and that it his knee would give out on him when he 
was walking, sometimes causing him to fall over.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the April 2005 audiological 
examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  The examiner should 
review the report of examination and the 
claims file, and provide an opinion as to 
whether current tinnitus is at least as 
likely as not proximately due to, or the 
result of, or aggravated by service, to 
specifically include reported incidents 
of noise exposure in service.  

2.  Schedule the veteran for a VA 
orthopedic examination of his left knee.  
The examiner should review the claims 
file and note such review in the 
examination report or in an addendum.  

The examination report should report the 
degrees of flexion and extension of the 
left knee and should indicate whether 
there is recurrent subluxation or lateral 
instability (and, if so, whether it is 
slight, moderate, or severe).  

The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
or incoordination.  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


